Citation Nr: 1821266	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-23 070	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1955 to October 1958 and from April 1962 to April 1965, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In May 2016, the Veteran perfected a timely substantive appeal.

A Board video-conference hearing was held in February 2018 before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the record.  A September 2017 motion to advance the Veteran's case on the Board's docket due to his advanced age was granted during the Board hearing.  See Hearing Transcript dated February 27, 2018 (Hearing Transcript) at pg. 2.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative evidence demonstrates that the Veteran's bilateral hearing loss and tinnitus were incurred during active service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Sensorineural hearing loss and tinnitus (as organic diseases of the nervous system) are considered a "chronic disease" under 38 C.F.R. § 3.309(a).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, the degree of probative value which may be attributed to a medical opinion of record takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his currently diagnosed hearing loss and tinnitus was caused by acoustic trauma in service, specifically artillery and rifle fire.  He claims that his hearing loss and tinnitus started in-service and have continued since his separation from service.  See Veteran's statement dated September 2011; Hearing Transcript at pgs. 4-6, 8.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the Veteran is currently diagnosed with a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385, and recurrent bilateral tinnitus, as shown by VA examination in December 2012.  See VA examination report dated December 6, 2012 at pgs. 2, 3, 6.

The Veteran's service treatment records (STRs) show that his hearing was tested during his October 1955 induction examination and September 1958 separation examination by whispered voice and/or spoken voice tests.  The Veteran's February 1962 induction examination for his second period of service included a whispered voice test and audiometer readings.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI). Converting the February 1962 audiometric readings noted on the Veteran's entrance examination to ISO-ANSI data reveals a puretone threshold of 30 decibels at 500 Hertz for the left ear, which indicates some hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss).  The Veteran's April 1965 separation examination included only audiometer readings, which were noted as all zeroes.

The Veteran's Military Occupation Specialty (MOS) during his first period of service from 1955 to 1958 was Intelligence Specialist, and during the Veteran's second period of service from 1962 to 1965, his MOS was FCS Mechanic, which involved maintenance of radio equipment.  During the February 2018 Board hearing, the Veteran testified that he was an infantry rifleman in Korea during the 1950s for one year, which involved regular rifle practice without hearing protection, and he then returned to the United States where he was stationed at Fort Polk, Louisiana and served as a scout in an armored division.  See Hearing Transcript at pgs. 3-4; see also Veteran's statement dated September 28, 2015 at pg. 1.  He also testified that while he was stationed at Fort Polk he was hit by the muzzle blast from a tank at a firing range, which caused his ears to start ringing at that time, and which continued through his second period of service and to the present day.  The Veteran added that when he asked to go to sick call to have his ears checked, his sergeant discouraged him from going.  See Hearing Transcript at pgs. 4-8.  In the Veteran's written statement dated September 2015, he claimed that his duties at Fort Polk also included being a "gun loader" for a 76 mm cannon on an M-41 tank, and wore no hearing protection when the cannon or turret-mounted machine gun fired.  He likened it to being "in a barrel with a jackhammer noise assaulting your ears."  The Veteran noted that his ears have been ringing ever since, even in the middle of the night.  See Veteran's statement dated September 2011 at pg. 1.  During his second period of active duty in the 1960s, the Veteran said he was again exposed to gunfire on the rifle range without the benefit of hearing protection.  See Hearing Transcript at pgs. 5.

A veteran, as a layperson, may be competent to testify on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he was exposed to acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  Here, the Board finds the Veteran's testimony to be competent as well as credible considering the nature of his service.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to acoustic trauma are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds that although the Veteran's STRs do not specifically indicate exposure to acoustic trauma, and the record does not otherwise reflect that the Veteran had any permanent hearing loss or tinnitus complaints, treatments, or diagnoses during his active service, the Veteran was exposed to in-service hazardous noise resulting in acoustic trauma to his ears; accordingly, an in-service event is established.

Therefore, the dispositive issue is whether there is a nexus between the current hearing loss and tinnitus and the in-service acoustic trauma.

In December 2012, the Veteran underwent a VA hearing loss and tinnitus examination.  The examiner confirmed a diagnosis of bilateral sensorineural hearing loss and bilateral tinnitus, but concluded that it was not likely that either disability was caused by or a result of an event in military service.  The examiner based her opinion on normal hearing thresholds at the Veteran's enlistment and separation from service without significant high frequency threshold shifts.  Nevertheless, the Board finds deficiencies in this opinion.  Notably, several of the Veteran's in-service hearing examinations used only whispered voice or spoken voice tests.  Although such voice tests are an alternative means of testing hearing, they cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and are not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, an absence of hearing loss shown by whispered voice testing cannot be relied upon in denying a claim for service connection for hearing loss, or as evidence of no hearing loss during service.  Significantly, the December 2012 VA examination did not account for the aforementioned deficiencies in the whispered and spoken voice tests.  Moreover, the opinion completely discounts the lay evidence of record, i.e., the Veteran's symptomatology in service and after service, and instead impermissibly relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (finding that examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). For these reasons, the Board finds the opinion inadequate to decide the claim and ultimately of little to no probative value.

Notwithstanding the lack of a probative nexus opinion, the Board has duly considered the Veteran's lay statements of symptoms since service.  The Veteran has indicated that his ears began ringing when he was exposed to tank gunfire during service, and he started noticing that he was having a hard time hearing in the 1970s, but didn't obtain hearing aids until the 1990s.  See Hearing Transcript at pgs. 8.  He also stated that post-service he worked on a temporary basis on oil drilling rigs in Alaska, then moved to Texas where he operated a back-hoe business, but that in neither case was he exposed to loud noises, certainly nothing like the noises he was exposed to during service.  See Hearing Transcript at pgs. 9-10. The Board has no reason to doubt the credibility of the Veteran's lay reports.

Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the hearing loss and tinnitus symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Accordingly, the Board finds that the Veteran's credible testimony of his in-service noise exposure and the continuity of symptomatology since separation from service warrant service connection for bilateral hearing loss and bilateral tinnitus on a presumptive basis showing "continuous" post-service symptoms.  38 C.F.R. § 3.303(b).
In summary, the Board resolves any reasonable doubt in the Veteran's favor to find that symptoms of bilateral hearing loss and bilateral tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection based on "continuous" post-service symptoms.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim on a presumptive theory of entitlement under 38 C.F.R. § 3.303(b) (continuous post-service symptoms), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral tinnitus is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


